Title: To Thomas Jefferson from Francis Walker Gilmer, 1 December 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Norfolk
1st Decr 1825
I am here looking after a mild air, and have had for eighteen days the most unpleasant weather I ever knew, at this season.If I have strength to lecture, I shall begin on the 1st Feby. I am tired of long inactivity, and had rather die in harness than in the stable.I found a door to connect the chamber with the study in the Corinthian pavilion, absolutely necessary to any comfort, and hope the visitors will have no objection to one’s being opened.I hope to be with my friends in Albemarle before christmas.yours truly &cF. W. Gilmer